UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2478



PEABODY COAL COMPANY; OLD REPUBLIC INSURANCE
COMPANY,

                                                         Petitioners,

          versus


DON JEAN MORGAN; DIRECTOR, OFFICE OF WORKERS’
COMPENSATION    PROGRAMS,    UNITED    STATES
DEPARTMENT OF LABOR,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(03-135-BLA)


Submitted:   May 14, 2004                     Decided:   June 9, 2004


Before LUTTIG, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark E. Solomons, Laura Metcoff Klaus, GREENBERG TRAURIG,
Washington, D.C., for Petitioners. John H. Shumate, Jr., Mt. Hope,
West Virginia; Howard M. Radzely, Solicitor of Labor, Donald S.
Shire, Associate Solicitor, Patricia M. Nece, Counsel for Appellate
Litigation, Rita Roppolo, UNITED STATES DEPARTMENT OF LABOR,
Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Peabody Coal Company seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

award of black lung benefits on a claim filed by Don J. Morgan

pursuant to 30 U.S.C. §§ 901-45 (2000).    Our review of the record

discloses that the Board’s decision is based upon substantial

evidence and is without reversible error.    Accordingly, we affirm

on the reasoning of the Board.   See Peabody Coal Co. v. Morgan, No.

03-135-BLA (BRB Oct. 31, 2003).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                                 - 2 -